PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Collective, Inc.
Application No. 15/988,818
Filed: 24 May 2018
For: Systems and Methods for Providing Real-Time Discrepancies Between Disparate Execution Platforms
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed July 28, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on January 7, 2022.  The issue fee was timely paid on April 7, 2022.  Accordingly, the application became abandoned on April 8, 2022.  The Office mailed a Notice of Abandonment on April 13, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the reply in the form of substitute statements that are in compliance with 37 CFR 1.64; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

In view of the accompanying Petition to Withdraw from Issue and Request for Continued Examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 



/JOANNE L BURKE/Lead Paralegal Specialist, OPET